 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    VICTOR TAGLE, SR.,                                  Case No. 2:20-cv-00204-RFB-BNW
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    BANK OF AMERICA, et al.,
10                          Defendants.
11

12          The United States Postal Service has returned as undeliverable to Plaintiff Victor Tagle,

13   Sr. ECF Nos. 2 and 3 in this case. (See ECF Nos. 4, 5.) Thus, it appears that Mr. Tagle is no

14   longer at the address on file with the court. Under Local Rule IA 3-1,

15          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
16
            facsimile number. The notification must include proof of service on each
17          opposing party or the party’s attorney. Failure to comply with this rule may result
            in the dismissal of the action, entry of default judgment, or other sanctions as
18          deemed appropriate by the court.
19   Mr. Tagle must file a notice with his current address with the court by March 6, 2020. If Mr.
20   Tagle does not update his address by that date, the court will recommend dismissal of this case.
21          IT IS SO ORDERED.
22          DATED: February 14, 2020
23

24                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
